47 F.3d 1171
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Elizabeth ERIBO, Defendant-Appellant.
No. 94-5020.
United States Court of Appeals, Sixth Circuit.
Jan. 24, 1995.

Before:  KENNEDY, JONES, Circuit Judges; and DeMASCIO, District Judge.*
PER CURIAM.


1
Defendant-Appellant Elizabeth Eribo appeals her jury conviction for two counts of false attestation on an employment eligibility verification form (I-9) in violation of 18 U.S.C. Sec. 1546(b) (1988).  Based on the evidence presented in the proceedings below, we AFFIRM Eribo's conviction and sentence.



*
 The Honorable Robert E. DeMascio, Senior District Court Judge for the Eastern District of Michigan at Port Huron, sitting by designation